Citation Nr: 1809807	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  16-39 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an increased rating for bilateral hearing loss.

3.  Entitlement to an increased rating for bipolar disorder.

4.  Entitlement to service connection for left median neuropathy.

5.  Entitlement to service connection for right median neuropathy.

6.  Entitlement to service connection for soft matter associated with median neuropathy of the right wrist.

7.  Entitlement to service connection for vertigo, dizziness, and disequilibrium.

8.  Entitlement to service connection for amyotrophic lateral sclerosis (ALS).

REPRESENTATION

Veteran represented by:	Matthew Hill, Attorney


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Marine Corps from July 1964 to June 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

During a December 2017 pre-hearing conference, the Veteran's representative agreed to withdraw the request for a hearing on the issues before the Board if the undersigned Veterans Law Judge found a basis to grant the Veteran's claim for TDIU based on a review of the record.  As explained in further detail below, the Board finds such a basis and is granting the Veteran's claim for TDIU accordingly. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a written statement submitted in January 2018, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeals for increased ratings for bilateral hearing loss and bipolar disorder, as well as his appeals for service connection for left median neuropathy; right median neuropathy; soft matter associated with median neuropathy of the right wrist; vertigo, dizziness, and disequilibrium; and ALS.

2.  The most probative evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals for increased ratings for bilateral hearing loss and bipolar disorder, as well as the appeals for service connection for left median neuropathy; right median neuropathy; soft matter associated with median neuropathy of the right wrist; vertigo, dizziness, and disequilibrium; and ALS, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for assignment of a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Issues

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, in a January 2018 written statement, the Veteran withdrew his appeals for increased ratings for bilateral hearing loss and bipolar disorder, as well as the appeals for service connection for left median neuropathy; right median neuropathy; soft matter associated with median neuropathy of the right wrist; vertigo, dizziness, and disequilibrium; and ALS.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204.  The Board does not have jurisdiction to review these issues, and they are dismissed.

TDIU

VA may grant a TDIU in cases where the schedular rating is less than total, but the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

In this case, the Veteran was granted service connection for bipolar disorder with a 70 percent disability rating effective August 15, 2014.  Therefore, the Veteran meets the schedular requirements for TDIU as outlined above.  The question, then, is whether the evidence shows that the Veteran's disability precludes him from securing and following substantially gainful employment.

Of record is a report from a private vocational assessment conducted in September 2017.  After interviewing the Veteran and conducting a thorough review of his claims file, the examiner concluded that it is more likely than not that his service-connected mental health disability has prevented him from securing and following substantially gainful employment since 2014.

In reaching this conclusion, the examiner noted the Veteran's reports of constant depression, anxiety, lack of energy and motivation, insomnia, short attention span, and irritability.  The examiner discussed the Veteran's inability to engage in meaningful social interaction, given that he is constantly irritated and easily bursts into fits of rage.  The examiner cited numerous mental health records showing diagnoses of bipolar disorder and treatment for depression, chronic sleep impairment, disturbance of mood and motivation, impaired judgment, reckless or self-destructive behavior, and irritable outbursts-all of which result in occupational and social impairment, with deficiencies in most areas.  

The examiner also considered the Veteran's employment history, which demonstrates a tendency to move between jobs and labor markets, frequently staying at jobs for less than a year.  Indeed, the Veteran has not worked since 2012 due to worsening symptoms of his disability.

The examiner found that overall, the Veteran's record outlines a history of seriously worsening mental health symptoms that significantly limit the Veteran's ability to obtain and maintain a job.  Although the Veteran's educational and work background combine to provide him sufficient skills for sedentary occupations, his non-exertional restrictions and limitations caused by his service-connected bipolar disorder would preclude him from either skilled or unskilled work.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's service-connected bipolar disorder precludes substantially gainful employment.  Therefore, his claim for TDIU may be granted.

Duties to Notify and Assist

As the Board's decision in this case is favorable, there is no need to discuss whether VA has complied with its duties to notify and assist.  38 U.S.C. §§ 5102-5103A, 5107; 38 C.F.R. §§ 3.159, 3.326 (a).



ORDER

The criteria for withdrawal of the appeals for increased ratings for bilateral hearing loss and bipolar disorder, as well as the appeals for service connection for left median neuropathy; right median neuropathy; soft matter associated with median neuropathy of the right wrist; vertigo, dizziness, and disequilibrium; and ALS, have been met.  

The claim for TDIU is granted.


JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


